TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00503-CV



In re Sarah D. Loucks


Lola Garcia and Willie Thompson, Jr., Appellants


v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 98-FL-271, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E

PER CURIAM

This is a contempt proceeding ancillary to the appeal of Lola Garcia and Willie
Thompson, Jr.  The subject of this proceeding is Sarah D. Loucks, court reporter for the 274th
Judicial District of Caldwell County.
The reporter's record was originally due to be filed on or about September 27,
2001.  Upon Ms. Loucks's request, the time for filing the reporter's record was extended to
November 26, 2001.  On November 30, acting on another request by Ms. Loucks, this Court
extended the time for filing the reporter's record to December 31, 2001, and notified Ms. Loucks
that no further extensions would be granted.  Ms. Loucks has not filed the reporter's record and
the substitute court reporter in this cause has notified this Court that she has completed her portion
of the record but is unable to file it because Ms. Loucks has not yet completed the remainder of
the record. 
Sarah D. Loucks is hereby ordered to appear in person before this Court on the
24th day of January, at 8:30 a.m., in the courtroom of this Court, located in the Price Daniel, Sr.
Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show
cause why she should not be held in contempt for her failure to obey the November 30 order of
this Court, and sanctions imposed.  This order to show cause will be withdrawn and Ms. Loucks
will be relieved of her obligation to appear before this Court as above ordered if the Clerk of this
Court receives the statement of facts by 5:00 p.m. on January 22, 2002.
It is so ordered January 14, 2002.

Before Chief Justice Aboussie, Justices Yeakel and Patterson
Do Not Publish